EXHIBIT 99.1 Corporate Offices 8105 Irvine Center Drive, Suite 820 Irvine, CA 92618 [CHINA TEL GROUP, INC. LETTERHEAD] Independent Contractor Agreement 1.Parties This Independent Contractor Agreement (“Agreement") is between China Tel Group, Inc. ("ChinaTel") and Steve Chaussy ("Independent Contractor"). 2.Term of this Agreement The term of this Agreement shall be for one year, effective as of June 1, 2009, and expiring on May 31, 2010.This Agreement may be terminated by either party, with or without cause, upon the giving of thirty (30) days prior written notice to the other party.While contracts such as this have been renewed in the past for other Independent Contractors of ChinaTel, renewals depend upon the current needs of ChinaTel. The past pattern or practice of ChinaTel in renewing Independent Contractor Agreements is no assurance that this Agreement will be renewed beyond its stated term. 3.Services to be Performed by Independent Contractor Independent Contractor shall perform the following professional computer services (the "Services") of the following general description as an independent contractor to ChinaTel: · Assist and support ChinaTel in-the preparation of financial statements; · Assist and support ChinaTel in the preparation of Forms 10-K and 10-Q, and other forms as may be required, for filing with the United States Securities and Exchange Commission; and · Coordination of ChinaTel accounting and related work with ChinaTel -.audit and legal personnel. 4.Payment ChinaTel shall pay Independent Contractor for the Services at the rate of Five Thousand Dollars ($5,000.00) per calendar quarter, with the quarters for purposes of this Agreement defined to end on August 31, 2009; November 30, 2009; February 28, 2.010; and May 31, 2010.Within ten (10) days after the end of each such quarter during the term of this Agreement, Independent Contractor shall submit an invoice to ChinaTel describing the Services provided and identifying the amount of compensation due Independent Contractor for the Services.ChinaTel shall pay Independent Contractor's invoice for the Services performed within thirty (30) days of receipt thereof by ChinaTel. Further, within thirty (30) days after the execution of this Agreement by both parties, ChinaTel shall pay to Independent Contractor Two Hundred Thousand (200,000) shares of its Series A common stock. Corporate Offices 8105 Irvine Center Drive, Suite 820 Irvine, CA 92618 1 5.State and Federal Taxes Independent Contractor shall assume full responsibility for the payment of any taxes (or any other obligations or payments) that may be claimed as owed by any unit of government, as a result of remuneration paid to Independent Contractor for the performance of the Services. This includes income, Social Security, Medicare and self-employment taxes.Independent Contractor shall also pay all unemployment contributions related to the performance of the Services.Independent Contractor shall defend and indemnify ChinaTel with regard to any such payments. 6.Fringe Benefits Independent Contractor shall not be eligible to receive any employee benefits from ChinaTel, including, but not limited to, medical, dental, Vision, long-term disability, accidental death and dismemberment, flexible spending account, mental health services, family and medical care leave benefits, vacation benefits and participation in any ChinaTel 401(k) plan. 7.Independent Contractor Status The parties intend Independent Contractor to act as an independent contractor in the performance of the Services.Independent Contractor shall have the right to control and determine the methods and means of performing the Services.Independent Contractor shall use 'his own expertise and judgment in performing the Services, recognizing that ChinaTel is relying on Independent Contractor to consult, when appropriate, with employees of ChinaTel and its subsidiaries and affiliated companies. 8.Other Clients of Independent Contractor ChinaTel understands that, in addition to providing services to ChinaTel on its matters, Independent Contractor may be retained, directly or indirectly, by other entities or individuals to provide services separate and apart from the Services.Independent Contractor shall be responsible for following appropriate procedures to avoid any breach of client confidentiality or any conflicts of interest on the part of Independent Contractor which regard to the performance of the Services. These procedures include, but are not limited to, the following: a. The .parties associated with any matter for which Independent Contractor is retained outside of the Services must be processed in advance for conflicts with ChinaTel and any of its subsidiaries and affiliated companies (collectively, '"ChinaTel Group").If a conflict of interest exists or appears to exist, Independent Contractor shall not perform any services for such third party, unless .and until the conflict is resolved. b. Independent Contractor shall use Independent Contractor's own letterhead and business cards, and not those of ChinaTel, when providing service to its clients outside of this Agreement.Independent Contractor's shall use Independent Contractor's own letterhead for engagement letters and all other correspondence on matters not associated with the Services. Corporate Offices 8105 Irvine Center Drive, Suite 820 Irvine, CA 92618 2 c. Independent Contractor shall not utilize any ChinaTel personnel or resources on any matters for a client outside of this Agreement.Should Independent Contractor desire to utilize the services of such personnel or resources on any such matter, Independent Contractor must first obtain prior written approval from the Chief Executive Officer of ChinaTel. d. Independent Contractor shall bill any client not associated with this Agreement using Independent Contractor's own letterhead or billing form. e. Independent Contractor shall not discuss with his other clients the Services being performed pursuant to this Agreement; likewise, Independent Contractor shall not discuss with any ChinaTel personnel issues pertaining to Independent Contractor's work for his other clients. 9.Assistants Independent Contractor, at Independent Contractor's sole expense, may employ assistants as Independent Contractor deems appropriate to perform the Services.Independent Contractor shall be responsible for paying these assistants and expenses attributable to them, including income, Security, Medicare taxes and unemployment contributions.Independent Contractor shall maintain Worker's Compensation Insurance for all his employees in connection with their work on the Services. 10.Equipment and Supplies Independent Contractor, at Independent Contractor's sole expense, shall provide all equipment, tools and supplies necessary to perform the Service. 11.Expenses Independent Contractor shall be responsible for all expenses required for the performance of the Services, which shall be included in the Independent Contractor Fee. 12.Confidential Information In order to assist Independent Contractor in the performance of the Services, ChinaTel may supply Independent Contractor, from time to time, with information concerning ChinaTel and the ChinaTel Group, and their respective customers and suppliers, hereinafter referred to as "Confidential Information."Independent Contractor shall hold confidential and not disclose to others, either directly or indirectly, any and all Confidential Information, propriety information, technical data, trade secrets or know-how, including, but not limited to, research, product plans, products, services, customers, customer lists, markets, software, developments, inventions, processes, formulas, technology, designs, financial data and other business information which may be learned from ChinaTel and/or the ChinaTel Group before and during the term of this Agreement, unless the same have been furnished directly to Independent Contractor by ChinaTel and Independent Contractor is advised in writing by ChinaTel that such information is not Confidential Information. Corporate Offices 8105 Irvine Center Drive, Suite 820 Irvine, CA 92618 3 Independent Contractor acknowledges that the terms and conditions of this Agreement are deemed confidential by ChinaTel and agrees not to disclose any information regarding it to any third party, without ChinaTel's prior written consent.All documents containing Confidential Information shall be returned to ChinaTel, and no copies shall be retained by Independent Contractor on the termination or expiration of this Agreement. Notwithstanding the foregoing, such duty of confidentiality shall not extend to information which is or comes into the public domain, is rightfully obtained for third parties under a duty of confidentiality, or which is independently developed without reference to ChinaTel's Confidential Information.The duties of confidentiality imposed by this Agreement shall survive any termination or expiration of this
